190 F.2d 203
BURGTORFv.UNITED STATES.
No. 12781.
United States Court of Appeals Ninth Circuit.
June 22, 1951.

Clarence E. Rust, Oakland, Cal. for appellant.
Frank J. Hennessy, U. S. Atty., Joseph Karesh, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before MATHEWS, STEPHENS and HEALY, Circuit Judges.
PER CURIAM.


1
Appellant, Thomas Henry Burgtorf, was indicted under § 12(a) of the Selective Service Act of 1948, 50 U.S.C.A.Appendix, § 462(a). The indictment charged that appellant had knowingly failed, neglected and refused to perform a duty required of him under the Act and rules and regulations made pursuant thereto, namely, the duty of submitting himself to induction and being inducted into the armed forces of the United States. Appellant was arraigned, pleaded not guilty, waived jury trial, was tried by the court without a jury, was convicted and sentenced and has appealed. No error appearing, the judgment is affirmed.